department of the treasury internal_revenue_service washington d c sgqc33028 tax_exempt_and_government_entities_division date uniform issue list legend t ce dear sir or madam contact person identification_number telephone number t ed bed this is in reply to your rulings request of date concerning t's proposed transfer of all of its assets to c pursuant to sec_507 of the internal_revenue_code t a charitable_trust and c a nonprofit charitable corporation are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code t will transfer all of its assets to c after its transfer t will dissolve under state law t will have no expenditure_responsibility grants outstanding under sec_4945 of the code at the time of the transfer t and c are controlled by the same individuals the following rulings are requested t's transfer of all of its assets to the newly created charitable corporation c will constitute a transfer pursuant to a reorganization under sec_507 of the code t's transfer will not terminate t's status as a private_foundation under sec_507 of the code and will not result in any termination taxes imposed by sec_507 of the code as a result of the transfer the transferee c will be treated as if c were t for purposes of chapter and for part il of subchapter_f of chapter of the code cwwill succeed to any excess qualifying distributions carryover of t under sec_4942 of the code t's transfer of assets to c will not be an act of self-dealing under sec_4941 of the code the voluntary termination of t as a private_foundation after t's transfer of assets to c will be a taxable_termination under sec_507 of the code but no tax will be imposed under sec_507 of the code because t will not have any assets at the time of its termination t's transfer of assets to c will not constitute a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 of the code b an act of self-dealing under sec_4941 of the code c undistributed_income under sec_4942 of the code d excess_business_holdings under sec_4943 of the code e an investment that jeopardizes charitable purposes under sec_4944 of the code or f a taxable_expenditure under sec_4945 of the code t's asset transfer will not cause t c or any disqualified_person as defined under sec_4946 of the code with respect to t or c to be subject_to any_tax under sec_4940 through of the code t will not have to exercise expenditure_responsibility under sec_4945 of the code as a result of the transfer t's transfer of its assets to c will not be treated as a sale_or_exchange of property subject_to tax under sec_4940 of the code the tax basis and holding_period of the transferred assets into c shall be determined in the same manner as if such assets had continued to be held uninterruptedly by t sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which has transferred all of its net assets is not required to file annual information returns under sec_6033 of the code for tax years after the tax_year of such transfer when the transferor has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its own charitable distribution_requirements under sec_4942 of the code even for its tax_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that a private_foundation that has transferred all of its assets to another private_foundation in a transfer pursuant to sec_507 of the code is not subject_to the expenditure_responsibility requirement of sec_4945 of the code sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that is given a transfer of assets from a transferor private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to another private_foundation which is effectively controlled directly or indirectly by the same person s who effectively control the transferor foundation then the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and also sec_507 through sec_1_507-3 of the regulations indicates that a transfer of assets under section its own final b of the code does not relieve the transferor private_foundation from filing returns sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-4 of the regulations provides that the tax under sec_507 of the code on termination of private_foundation_status does not apply to a transfer of assets pursuant to sec_507 of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor foundation's excess qualifying distributions under sec_4942 of the code to a transferee foundation that is effectively controlled by the same persons under section a i of the regulations under the regulation the transferee is treated as the transferor and thus the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor’s excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the cade on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant inquiry and post-grant reports from a grantee private_foundation on the grantee's uses of the grant sec_4945 of the code provides that a taxable_expenditure also includes any amount expended by a private_foundation for purposes other than purposes under sec_170 of the code sec_53_4945-6 allows a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt under sec_501 of the code without the transfers being taxable_expenditures under sec_4945 analysi sec_1 under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets because t will transfer all of its assets to c t's transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 of the regulations t's transfer of all of its assets to c pursuant to sec_507 of the code will not be a termination of t's private_foundation_status under sec_509 of the code and thus will not result in termination_tax under sec_507 of the code on t or c under sec_507 of the code and sec_1_507-3 of the regulations transferee c will be treated as its transferor t for purposes of chapter of the code and sec_507 through of the code under sec_1_507-3 of the regulations t's transfer will result in c being treated as t for purposes of sec_4942 of the code so that t's distribution_requirements under sec_4942 of the code for its tax_year of its transfer may be satisfied by c and b t's qualifying distributions during t's tax_year of its transfer may be treated as made by c a as in revrul_78_387 described above c may reduce its required distributions under sec_4942 of the code including those for c's tax_year of the transfer by the amount if any of t's excess qualifying distributions carryover under sec_4942 of the code as of the time of t's transfer t's transfer of its assets will be for exempt purposes to c which is an organization exempt from federal_income_tax under sec_501 of the code under sec_53_4946-1 of the regulations because c is exempt from federal_income_tax under sec_501 of the code c is not a disqualified personas to t under sec_4946 of the code for purposes of sec_4941 of the code because t's transfer of assets will not be a transfer between a disqualified_person and a private_foundation t's transfer will not be an act of self-dealing under sec_4941 of the code under sec_507 of the code when t notifies the internal_revenue_service at least one day after t transfers all of its net assets to c of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code t will thus terminate its private_foundation_status pursuant to that sec_507 of the code under sec_507 of the code the value of t's assets after it has transferred all of its assets to c will be zero thus t's voluntary notice of termination of its private_foundation_status pursuant to sec_507 will not result in tax under sec_507 of the code t's transfer of assets to c will not result in tax under sec_4940 of the code as discussed above in t's transfer of assets to c will not result in tax under sec_4941 of the code under sec_1_507-3 of the regulations a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code under sec_1_507-3 of the regulations t's transfer will result in c being treated as t for purposes of sec_4942 of the code thus t can make its own timely distributions for exempt purposes as required by section 4942-of the code or c being treated as if c were t can make t's required distributions under sec_4942 of the code on behalf of t in same manner that t would have made the distributions t's transfer will not result in tax under sec_4943 of the code provided that t's assets are not excess_business_holdings of t or c under sec_4943 of the code under sec_4944 of the code t's transfer of assets for exempt purposes under sec_501 of the code will not be a jeopardizing investment or result in tax under that section under sec_4945 of the code sec_53_4945-6 of the regulations indicates that a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 provided that any expenditure_responsibility requirement under sec_4945 is met thus t's transfer to c pursuant to sec_507 of the code will not be a taxable_expenditure under sec_4945 of the code under sec_1_507-3 of the regulations t will not be required to exercise any expenditure_responsibility under sec_4945 of the code because t will transfer all of its assets to c t's asset transfer will not cause t c or any disqualified_person as defined under sec_4946 of the code with respect to t or c to be subject_to any_tax under sec_4940 through of the code under sec_4940 of the code t's transfer of its assets to c will not result in tax to t or c under sec_4940 of the code under sec_1_507-3 of the regulations the tax bases and holding periods of t's assets transferred to c will carry over to c for purposes of sec_4940 of the code accordingly we rule that t's transfer of all of its assets to c will constitute a transfer under sec_507 of the code t's transfer will not terminate t's status as a private_foundation under sec_507 of the code and will not result in termination_tax under sec_507 of the code as a result of t's transfer transferee c will be treated as if c were t for purposes of chapter_3 and part il of subchapter_f of chapter of the code cwill succeed to any excess qualifying distributions carryover of t under sec_4942 of the code ‘t's transfer of assets to c will not be an act of self-dealing under sec_4941 of the code the voluntary termination of t as a private_foundation after t's transfer of its assets to c will be a taxable_termination under sec_507 of the code but no tax will be imposed under sec_507 of the code because t will have no assets at the time of its termination t's transfer of assets to c will not constitute a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 of the code b an act of self-dealing under sec_4941 of the code c undistributed_income under sec_4942 of the code d excess_business_holdings under sec_4943 of the code e an investment that jeopardizes charitable purposes under sec_4944 of the code or a taxable_expenditure under sec_4945 of the code t's asset transfer will not cause t c or any disqualified_person as defined under sec_4946 of the code with respect to t or c to be subject_to any_tax under sec_4940 through of the code t will not have to exercise expenditure_responsibility under sec_4945 of the code as a result of the transfer of all of its assets to c f t's transfer of its assets to c will not be subject_to tax under sec_4940 of the code the tax basis and holding_period of t's transferred assets to c shall be determined in the same manner as if t's assets had continued to be held uninterruptedly by t because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it code provides that it may not be used or cited as precedent sec_6110 of the sincerely terrell m berkovsky manager exempt_organizations technical group
